DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are currently pending. Claims 1-11 are rejected. 
Response to Arguments
Applicant’s arguments, see pg. 10 of the response, filed August 20, 2021, with respect to the 35 U.S.C. 112(b) rejections of Claims 1-11 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of Claims 1-11 have been withdrawn. 
Applicant's arguments, see Pg. 10-12 of the response, filed with respect to the 35 U.S.C. 103 rejections of Claim 1 and 3 have been fully considered but they are not persuasive. 
As best understood, the Office agrees Figure 3a Guemmer, and subsequently the embodiment in Figure 7 as well, does not expressly teach the outer surface of the shroud being coplanar with outer surface of platforms of upstream and downstream compressor rotor blades. However, Claims 1 and 3, as noted by their preambles, are directed towards a “compressor stator vane unit”. The vane unit itself does not require the presence of upstream or downstream compressor rotor blades. At best, the vane unit itself would only require the annular joint members to have an outer surface. Therefore, Applicant’s arguments, which appear to require the presence of upstream and downstream compressor rotor blades, is found to be unpersuasive since the arguments are not commensurate with the scopes of the claims. 
Claims 5-8 require the full compressor structure with rotor blades, therefore the interpretation discussed above is no longer valid. However, a written description issue is present for the claims as detailed in the rejection below.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 07, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The amendment filed August 20, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: 
Paragraph [0040] of the Specification has been amended to recite “As shown in Figs. 2 and 3, an outer surface 32a of each of the plurality of annular joint members 32 is to be co-planar with both an outer surface a platform 36 of an adjacent upstream compressor rotor blade 33 and an outer surface of a platform 36 of an adjacent upstream compressor rotor blade 33 and an outer surface of a platform 36 of an adjacent downstream compressor rotor blade 33.” There is no prior disclosure of this subject matter in the text of the Specification previously provided. The drawings filed also do not clearly indicate that this subject matter is present in the original disclosure. Rather, the drawings are understood to be schematic according to the level of detail shown and as supported by paragraph [0025]. Due to the schematic nature of the drawings, the determination that the outer surface (32a) of the annular joint member is coplanar with the outer surface of the platforms (36) cannot be made without explicit support. See also the 35 U.S.C. 112(a) rejection below with respect to the “coplanar” aspect. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 3, Line 4 of both claims introduces “a plurality of annular joint members”. However, as best understood, the original disclosure only provides a singular annular joint member for each stator vane unit. For example, paragraph [0008] indicates the presence of a single annular joint member connected with inner ends of multiple compressor stator vanes. Paragraph [0031] recites the “[i]nner ends of the compressor stator vanes 31 in the radial direction R are connected with an annular shroud (joint member) 32. The figures also shows a singular annular joint member (32) for the stator vane unit. Nowhere in the Specification is it described for a stator vane unit to comprise a plurality of annular joint members. There is only indication of a singular joint member being present for a given vane unit. Therefore, there is insufficient written description in the original disclosure to show Applicant had possession of a stator vane unit comprising a plurality of annular joint members at the time the application was filed.  Note that if amended, all references to “annular joint members” must to be appropriately amended as well, such as in Lines 7, 8-9, 15-16, 20 of Claim 1, and Lines 7, 8-9, 15-16, 20 of Claim 3.  
Regarding Claims 1 and 3, Lines 20-23 of both claims recite “wherein an outer surface of each of the plurality of annular joint members is to be co-planar with both an outer surface of a 
Claims 2 and 4-11 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 3, Lines 20-23 of both claims recite “wherein an outer surface of each of the plurality of annular joint members is to be co-planar with both an outer surface of a platform of an adjacent upstream compressor rotor blade and an outer surface of a platform of an adjacent downstream compressor rotor blade”. However, as noted in the preamble, the claims are with respect to a “compressor stator vane unit”. It is unclear if the “upstream 
Claims 2 and 4-11 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, as far as there is sufficient written description and as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Guemmer (US 2008/0310961 .
Regarding Claim 1, Figure 7 of Guemmer teaches a compressor stator vane unit comprising: a plurality of compressor stator vanes (1) disposed at a certain interval in a circumferential direction (multiple vanes better seen in Figure 8); and an annular joint member (blade shroud) connected with inner ends of the multiple compressor stator vanes (1); wherein the annular joint member (blade shroud) constitutes an outer diameter side surface of a leakage fluid flow path (3) provided in an inner diameter side of the joint member (blade shroud) and the leakage fluid flow path being configured to allow a high-pressure space (right of 1) located downstream of a respective one of the plurality of compressor stator vanes (1) in a fluid flow direction to communicate with a low-pressure space (left of 1) located upstream of the respective one of the plurality of compressor stator vanes (1) in the fluid flow direction. Figure 1d and paragraphs [0038-0039] describe the flow of fluid. 
Guemmer does not expressly teach a plurality of annular joint members, each of the plurality of annular joint members being connected with an inner end of a respective one of the plurality of compressor stator vanes, each of the annular joint members constitutes an outer diameter side of a leakage fluid flow path provided in an inner diameter side of the annular joint members, an upstream end surface of each of the plurality of annular joint members, and an outer surface of each of the annular joint members as claimed. However, a plurality of annular joint members would have been obvious in view of Lu. 
Figures 1-2 of Lu teaches a compressor stator vane unit with a plurality of annular joint members (14), each of the plurality of annular joint members (14) being connected with an inner end of a respective one of the plurality of stator vanes (12), each of the annular joint members (14) constitutes an outer diameter side of a leakage fluid flow path provided in an inner diameter side of the annular joint members (14), an upstream end surface (30) of each of the plurality of annular joint members (14), and an outer surface (radially outer surface) of each of the annular joint members (14). This is the result of segmenting the assembly. Segmentation is used in vane units to reduce thermally induced stresses during operation [0008]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor stator vane unit taught by Guemmer with a plurality of annular joint members, each of the plurality of annular joint members being connected with an inner end of a respective one of the plurality of compressor stator vanes, each of the annular joint members constitutes an outer diameter side of a leakage fluid flow path provided in an inner diameter side of the annular joint members, an upstream end surface of each of the plurality of annular joint members, and an outer surface of each of the annular joint members as suggested by Lu, to provide the benefit of reducing thermally induced stresses. 
Guemmer and Lu do not expressly teach a D/P set to a range 0.05 ≤ D/P ≤ 0.2 as claimed. However, the claimed range would have been obvious in view of Aggarwala. 
While Guemmer does not teach a range of D/P, Figure 7 of Guemmer teaches a range D/C of at least greater than 0.07, wherein D (Xvk) is defined as a distance in an axial direction between an upstream end of the annular joint member (blade shroud) in the fluid flow direction and an upstream edge of a corresponding one of the plurality of compressor stator vanes (1) in the fluid flow direction, and C (Cx) is the axial chord. Figure 3 of Aggarwala teaches a stator vane unit wherein a range of P/C (Pitch/Axial Chord), P is defined as a pitch between adjacent pairs of the plurality of compressor stator vanes (64) in the circumferential (pitchwise) direction, is set to be greater than or equal to 1.7. While exemplifying a turbine vane, Aggarwala acknowledges the teachings to be applicable to compressor stator vanes [0048]. A greater ratio of P/C results in a prima facie case of obviousness exists (see MPEP 2144.05, I). Furthermore, Guemmer notes that having a comparatively long D, resulting in a greater range of D/C (Xvk/Cx), is favorable due to the pressure field created [0060]. As previously noted, Aggarwala teaches a greater ratio of P/C (Pitch/Axial chord) results in less blockage and losses [0041-0043]. Thus, the ratio of D/P, which is contributed by both D/C and P/C, is a results effective variable. Given a compressor stator unit, one of ordinary skill would routinely optimize the values of D/C and P/C, resulting in an optimal D/P, and arrive at the claimed range to achieve a desired level of loss mitigation (see MPEP 2144.05, II). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor stator vane unit taught by Guemmer-Lu such that the range of D/P is greater than 0.041 as suggested by Aggarwala, to provide the benefit of having less blockage and losses. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. It would also have been obvious to further modify the range of D/P taught by Guemmer-Lu-Aggarwala and arrive at the claimed range of 0.05 ≤ D/P ≤ 0.2 through routine optimization, since one of ordinary skill would routinely optimize the ratio of D/P to achieve a desired level of loss prevention. 
The limitation of “wherein an outer surface of each of the plurality of annular joint members is to be co-planar with both an outer surface of a platform of an adjacent upstream compressor rotor blade and an outer surface of a platform of an adjacent downstream 
Regarding Claim 2, Guemmer, Lu, and Aggarwala teach the compressor stator vane unit a set forth in Claim 1. 
The narrow recitation of wherein D/P is set to a range: 0.06 ≤ D/P ≤ 0.18 would have been obvious to one of ordinary skill in the art for the same reasons set forth above with respect to Claim 1. Specifically, the range of greater than 0.041 taught by the combination still contains the range of 0.06 ≤ D/P ≤ 0.18 and one of ordinary skill in the art would routinely optimize the range of D/P to achieve a desired level of loss prevention. 

Claims 3-4, as far as there is sufficient written description and as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Guemmer in view of Lu and Balzer (US 2015/0354365 A1), hereinafter Balzer.
Regarding Claim 3, Figure 7 of Guemmer teaches a compressor stator vane unit comprising: a plurality of compressor stator vanes (1) disposed at a certain interval in a circumferential direction (multiple vanes better seen in Figure 8); and an annular joint member (blade shroud) connected with inner ends of the multiple compressor stator vanes (1); wherein the annular joint member (blade shroud) constitutes an outer diameter side surface of a leakage fluid flow path (3) provided in an inner diameter side of the joint member (blade shroud) and the leakage fluid flow path being configured to allow a high-pressure space (right of 1) located downstream of a respective one of the plurality of compressor stator vanes (1) in a fluid flow direction to communicate with a low-pressure space (left of 1) located upstream of the respective one of the plurality of compressor stator vanes (1) in the fluid flow direction. Figure 1d and paragraphs [0038-0039] describe the flow of fluid. 
Guemmer does not expressly teach a plurality of annular joint members, each of the plurality of annular joint members being connected with an inner end of a respective one of the plurality of compressor stator vanes, each of the annular joint members constitutes an outer diameter side of a leakage fluid flow path provided in an inner diameter side of the annular joint members, an upstream end surface of each of the plurality of annular joint members, and an outer surface of each of the annular joint members as claimed. However, a plurality of annular joint members would have been obvious in view of Lu. 
Figures 1-2 of Lu teaches a compressor stator vane unit with a plurality of annular joint members (14), each of the plurality of annular joint members (14) being connected with an inner end of a respective one of the plurality of stator vanes (12), each of the annular joint members (14) constitutes an outer diameter side of a leakage fluid flow path provided in an inner diameter side of the annular joint members (14), an upstream end surface (30) of each of the plurality of annular joint members (14), and an outer surface (radially outer surface) of each of the annular joint members (14). This is the result of segmenting the assembly. Segmentation is used in vane units to reduce thermally induced stresses during operation [0008]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor stator vane unit taught by Guemmer with a plurality of annular joint members, each of the plurality of annular joint members being connected with an inner end of a respective one of the plurality of compressor stator vanes, each of the annular joint members constitutes an outer diameter side of a leakage fluid flow 
Guemmer and Lu do not expressly teach a D/T set to a range 0.3 ≤ D/T ≤ 1.2 as claimed. However, the claimed range would have been obvious in view of Balzer. 
While Guemmer does not teach a range of D/T, Figure 7 of Guemmer teaches a range D/C of at least greater than 0.07, wherein D (Xvk) is defined as a distance in an axial direction between an upstream end of the annular joint member (blade shroud) in the fluid flow direction and an upstream edge of a corresponding one of the plurality of compressor stator vanes (1) in the fluid flow direction, and C (Cx) is the axial chord. Figure 5 of Balzer teaches a stator vane unit wherein a range of T/C (dmax/bx), T is defined as a maximum thickness of each of the plurality of compressor stator vanes. While exemplifying a turbine blade, Balzer acknowledges the teachings to be applicable to compressor stator vanes [0038]. A higher range of T/C, particularly one that is greater than forty percent, is chosen. A larger thickness allows for an overall improvement in performance by reducing the pressure gradient near the leading edge, leading to reducing flow separation [0044, 0046]. Taking an exemplified ratio of T/C of approximately 0.4 combined with the range of D/C greater than 0.07 taught by Guemmer, this results in a range of D/T being greater than 0.175, which contains the claimed range of 0.3 ≤ D/T ≤ 1.2. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05, I). Furthermore, Guemmer notes that having a comparatively long D, resulting in a greater range of D/C (Xvk/Cx), is favorable due to the pressure field created [0060]. As previously noted, Balzer teaches a greater ratio of T/C (dmax/bx) results in a reduction of flow separation, a phenomenon recognized to be a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor stator vane unit taught by Guemmer-Lu such that the range of D/T is greater than 0.175 as suggested by Balzer, to provide the benefit of having less blockage and losses. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. It would also have been obvious to further modify the range of D/T taught by Guemmer-Lu-Balzer and arrive at the claimed range of 0.3 ≤ D/T ≤ 1.2 through routine optimization, since one of ordinary skill would routinely optimize the ratio of D/T to achieve a desired level of loss prevention. 
The limitation of “wherein an outer surface of each of the plurality of annular joint members is to be co-planar with both an outer surface of a platform of an adjacent upstream compressor rotor blade and an outer surface of a platform of an adjacent downstream compressor rotor blade” is treated as only requiring the outer surface to have a surface, which is shown by the blade shroud in Figure 7 of Guemmer. According to the preamble, the claim is with respect to a compressor stator vane unit. Therefore, all that is required of the claim is structure of the compressor stator vane unit. There are no rotor blades present in the stator vane unit. Having a surface allows for the vane unit to be arranged co-planar with platforms of adjacent compressor rotor blades, regardless of if this is actually done so in the final assembly. 
Regarding Claim 4, Guemmer, Lu, and Balzer teach the compressor stator vane unit a set forth in Claim 3. 
wherein D/T is set to a range: 0.4 ≤ D/T ≤ 1.1 would have been obvious to one of ordinary skill in the art for the same reasons set forth above with respect to Claim 3. Specifically, the range of greater than 0.175 still contains the range of 0.4 ≤ D/T ≤ 1.2 and one of ordinary skill in the art would routinely optimize the range of D/T to achieve a desired level of loss prevention. 

	Although no prior art has been provided with respect to Claims 5-11 since the scope of the claims now require compressor rotor blades, it is noted that these claims lack written description and indefinite as noted in the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections above. Prior art regarding Claims 5-11 will be re-evaluated pending resolution of the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections. Applicant is suggested to consider the art rejections of Claims 5-11 presented in the Office Action filed May 25, 2021, since the rejections may be applicable again pending how the written description and indefiniteness issues are resolved. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                         


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745